Application by the appellant, inter alia, for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated March 10, 1997 (People v Patterson, 237 AD2d 383), affirming a judgment of the Supreme Court, Queens County, rendered February 9, 1995.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). O’Brien, J. P., Thompson, Joy and Florio, JJ., concur.